Per Curiam.

Memorandum The Stabilization Extension Act' of 1944, which modified subdivision (e) of section 205 of the Emergency Price Control Act of 1942 (U. S. Code, tit. 50, Appendix, § 925, subd. [e]), prevents the collection of cumulative damages. The maximum that the plaintiff can recover for a series of overcharges is three times the amount of the overcharges or $50, whichever sum is the greater.
The judgment should be modified by reducing the recovery thereof to the sum of $156, with interest and costs, and as modified affirmed, without costs to either party.
McLaughlin, Eder and Hecht, JJ., concur.
Judgment accordingly.